Upon examination of the entire evidence and the charge as a whole, no error is found.
Indictment for assault with a deadly weapon. The defendant was convicted and sentenced to five months imprisonment, from        (695) which judgment he appealed.
There is only one assignment of error set out in the brief of counsel for defendant, and that is directed to one clause in the charge of the court. Upon a careful examination of the entire evidence, and of the charge as a whole, we are convinced that the case was fairly presented to the jury, without any substantial error, and that they fully understood the questions submitted for their decision.
We find no reversible error — nothing which warrants us in ordering another trial.
No error.
WALKER, J., dissenting.